TIANFANG (GUIZHOU) PHARMACEUTICAL CO., LTD FINANCIAL STATEMENTS DECEMBER 31, 2 Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Balance Sheets as of December 31, 2007 and 2006 2 Statements of Operations for the Years Ended December 31, 2007 and 2006 3 Statements of Shareholders’ Equity for the Years Ended December 31, 2007 and 2006 4 Statements of Cash Flows for the Years Ended December 31, 2007 and 2006 5 Notes to Financial Statements 6-15 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of Guizhou TianFang Pharmaceutical Co., Ltd We have audited the accompanying balance sheet of Guizhou TianFang Pharmaceutical Co., Ltd as of December 31, 2007 and 2006, and the related consolidated statements of income and other comprehensive income, stockholders' equity, and cash flows for the years ended December 31, 2007 and 2006.These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Guizhou TianFang Pharmaceutical Co., Ltd as of December 31, 2007 and 2006, and the results of their operations and their cash flows for the years ended December 31, 2007 and 2006, in conformity with U.S. generally accepted accounting principles. Goldman
